Citation Nr: 1020085	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  99-03 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for an acquired psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to May 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville.

In August 2004, the Board remanded the new and material 
evidence claim.  In May 2006, the Board denied service 
connection for posttraumatic stress disorder (PTSD), and 
remanded the new and material evidence claim to the RO for 
further development.

In September 2007, the Veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is of record and has been reviewed. 

In November 2007, the Board determined that new and material 
evidence had not been received to reopen the service 
connection claim for an acquired psychiatric disability.  The 
Veteran filed a timely appeal of that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the VA Office of General 
Counsel and the Veteran's representative filed a Joint Motion 
for Remand, dated in June 2009, requesting that the Court 
vacate the Board's November 2007 decision, and remand the 
issue for further development.  In June 2009, the Court 
granted the motion and vacated the November 2007 decision.

Herein, the Board reopens the service connection claim for an 
acquired psychiatric disability, to include schizophrenia.  
As indicated, service connection for PTSD was denied by the 
Board in a May 2006 decision; the Veteran did not appeal that 
decision and it therefore became final.  Thus, the reopened 
claim - entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  In an April 1986 rating decision, the RO denied the 
Veteran's service connection claim for an acquired 
psychiatric disability, to include schizophrenia, and after 
the Veteran was notified of the decision and of his 
procedural and appellate rights, he did not file a timely 
notice of disagreement and the rating decision became final.

2.  The Veteran petitioned to reopen his service connection 
claim for an acquired psychiatric disability, to include 
schizophrenia, prior to August 29, 2001.

3.  Evidence received since the April 1986 rating decision 
bears directly and substantially upon the issue of service 
connection for an acquired psychiatric disability, and by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision, denying service 
connection claim for an acquired psychiatric disability, to 
include schizophrenia, is final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently, 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  Evidence received since the April 1986 rating decision 
that denied service connection for an acquired psychiatric 
disability, to include schizophrenia, is new and material, 
and the Veteran's service connection claim for such 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

The Veteran is seeking to reopen a previously denied service 
connection claim for an acquired psychiatric disability, to 
include schizophrenia.  The Board concludes that the VCAA 
does not preclude the Board from adjudicating this portion of 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In March 1985, the RO denied the Veteran's service connection 
claim for a nervous disability, including schizophrenia.  
After the RO notified the Veteran of his procedural and 
appellate rights, he did not initiate an appeal of the RO's 
decision within one year of the date of the letter notifying 
him of denial and the rating decision became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1984); currently, 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In an April 1986 rating decision, the RO again denied the 
Veteran's service connection claim for an acquired 
psychiatric disability, to include schizophrenia.  After the 
RO notified the Veteran of his procedural and appellate 
rights, he did not initiate an appeal of the RO's decision 
within one year of the date of the letter notifying him of 
denial and the rating decision became final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).
While 38 C.F.R. § 3.156(a) was amended during the appeal 
period, the current version applies only to claims filed on 
or after August 29, 2001, as the Veteran's claim was filed 
prior to that date, the pre- amended version applies, and it 
is that version which the RO cited in the June 2006 
supplemental statement of the case.  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

To reopen service connection claims, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108.  
Here, new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

At the time of the most recent final denial in April 1986, 
the claims folder consisted of the Veteran's service 
treatment records, VA medical evidence, and private medical 
evidence.  Service treatment records are negative for a 
diagnosis of, or treatment for a psychiatric disability.  The 
first evidence showing a diagnosis of "borderline 
schizophrenia" is a VA clinical record dated in September 
1977.  Private medical evidence shows that the Veteran 
received psychiatric treatment for schizophrenic disorder, 
paranoid type, from 1980 to 1981.  VA medical evidence shows 
that in January 1985, the Veteran was admitted to the 
hospital for psychiatric treatment for his schizophrenia.  
The RO denied the claim in April 1986 because there was no 
evidence of a psychosis within the first post-service year, 
and no objective evidence relating the Veteran's psychiatric 
disability to his military service.

Evidence received subsequent to the April 1986 rating 
decision includes service personnel records, a hearing 
transcript, VA medical evidence, lay statements, response 
from United States Air Force and the U. S. Army and Joint 
Services Records Research Center (JSRCC) (formerly the Center 
for Unit Records Research (CURR)), and letters from Jasper 
County Law Enforcement Center, and Fulton State Hospital.  
Significantly, in October 2005, the Veteran underwent a VA 
examination in conjunction with his service connection claim 
for PTSD.  The examiner indicated that there was not enough 
information to give a formal diagnosis of PTSD, but stated 
that "[b]ased on the documentation of schizoaffective 
disorder, it is more likely warranted to also consider 
reopening a claim of service connection for schizophrenia.  
This would also require further review, and the Veteran may 
benefit from psychological testing to clarify his 
diagnosis."  The Board finds the newly received October 2005 
VA examination report to be material in that it suggests a 
possible link between the Veteran's schizophrenia and 
service.  

Based on the foregoing, the Board concludes that the evidence 
received subsequent to the April 1986 denial bears directly 
and substantially upon the specific matters under 
consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the Veteran's service 
connection claim for an acquired psychiatric disability, to 
include schizophrenia, is reopened.


ORDER

New and material evidence has been received to reopen the 
Veteran's service connection claim for an acquired 
psychiatric disability, to include schizophrenia; to that 
extent only; the claim is allowed.  


REMAND

As indicated, the Board denied the Veteran's service 
connection claim for PTSD in a May 2006 decision and the 
Veteran did not appeal such decision.  Therefore, the current 
service connection claim is for entitlement to service 
connection for an acquired psychiatric disability, other than 
PTSD.  

The June 2009 Joint Motion indicated that the Board breached 
its duty to assist as it did not ensure that VA obtained the 
Veteran's records from the Social Security Administration 
(SSA).  On remand, SSA records should be requested and 
obtained.  The Joint Motion also indicated that there are 
outstanding treatment records from the VA Medical Centers 
(VAMCs) in Murfreesboro and Nashville; these records should 
also be obtained.

Lastly, in light of the commentary provided by the October 
2005 VA examiner, the Board finds that a VA examination is 
necessary to ascertain the etiology of the Veteran's 
psychiatric disability, other than PTSD.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request copies of all adjudications 
regarding the Veteran and accompanying 
medical records relied upon in those 
determinations.

2.  The RO should ensure that the 
complete treatment records from the VAMCs 
in Murfreesboro and Nashville are 
obtained and associated with the claims 
folder.

3. The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
the etiology of any currently diagnosed 
acquired psychiatric disability, other 
than PTSD.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed. Any indicated studies should be 
performed.

The examiner should note any acquired 
psychiatric disability, other than PTSD, 
currently shown (to include 
schizophrenia), and, if present, provide 
an opinion as to whether there is a 50 
percent probability or greater that it is 
related to the Veteran's military 
service.  The examiner should reconcile 
the opinion with the service treatment 
records and the post-service medical 
evidence, to include a September 1977 VA 
clinical record, VA hospitalization 
records dated in 1979, private medical 
evidence, VA hospitalization records 
dated in 1985 and 1989, and the October 
2005 VA examination report with December 
2005 addendum.  

A complete rationale should be provided 
for any proffered opinions.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, other than PTSD.  
All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


